Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j)(1) Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Money Market Trust We consent to the reference to our firm under the heading Independent Registered Public Accounting Firm in the Statement of Additional Information, with respect to Western Asset AMT Tax Free Money Market Fund, a series of the Legg Mason Partners Money Market Trust. New York, New York September 16, 2008
